DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 19, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano US 6,580,452 in view of Runyon et al US 9,979,082 (hereinafter Runyon).
Regarding claim 1 Gangitano discloses teaches a method of for communications at a satellite terminal (home satellite receiver system 10, see figs. 3-4, col. 2, lines 55-59) comprising:
receiving, at the satellite terminal, signals from one or more satellites (see figs. 3-4, col. 2, lines 55-59);
determining a mapping of an attenuation environment around the satellite terminal based at least in part on mapping a radio frequency (RF) signal characteristic associated with the signals (signal strength detector 22 determines relative signal strength of received satellite signal. A bar graph of the signal strength is provided as a visual representation (~mapping of an attenuation environment), see figs. 3-6, col. 3, line 9 – col. 5, line 36);
installing an antenna of the satellite terminal with a boresight alignment that is based at least in part on the mapping of the attenuation environment around the satellite terminal (user adjusts the alignment of antenna until bar graph indicates optimal alignment, see figs. 1-6, col. 1, lines 29-42, col. 2, lines 55-65).
Gangitano fails to explicitly teach:
wherein the antenna of the satellite terminal comprises an array of antenna elements operable for electronically configuring a direction of transmission or reception that is based at least in part on the boresight alignment. However, Runyon teaches a fine array antenna adjustment that uses an auto-peak adjustment device 282 which comprises a controller 284 and motor control device 288 to perform the fine pointing operation of the beam via the tilt assembly of 250 of antenna 104 (~electronically configuring) (see fig. 2, col. 4, line 61 – col. 5, line 9, col. 7, lines 29-36 and 47-68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Runyon’s auto-peak adjustment device with Gangitano’s optimal alignment as the automation and precision created from the auto-peak adjustment device would further improve the goal of Gangitano to provide a more accurate alignment of an antenna.
	Regarding claim 10, Gangitano discloses a satellite terminal for communications in a satellite communication system (home satellite receiver system 10, see figs. 3-4, col. 2, lines 55-59), the satellite terminal comprising:
an antenna for configuring a direction of transmission or reception that is based at least in part on a boresight alignment (see fig. 3, col. 2, lines 55-65);
a processor (see fig. 7, col. 5, lines 20-36);
memory coupled with the processor (inherent feature storing commands/instructions for the CPU or microprocessor, see fig. 7, col. 5, lines 20-36); and
instructions stored in the memory and executable by the processor to cause the satellite terminal to:
receive, at the satellite terminal, signals from one or more satellites (see figs. 3-4, col. 2, lines 55-59); 
determine a mapping of an attenuation environment around the satellite terminal based at least in part on mapping a radio frequency (RF) signal characteristic associated with the signals (signal strength detector 22 determines relative signal strength of received satellite signal. A bar graph of the signal strength is provided as a visual representation (~mapping of an attenuation environment), see figs. 3-6, col. 3, line 9 – col. 5, line 36); and
indicate a diagnostic condition for installing the antenna with a boresight alignment that is based at least in part on the mapping of the attenuation environment around the satellite terminal (signal detector displays a bar graph indicative of relative signal strength based on current alignment of the antenna (~diagnostic condition). The user adjusts the alignment of antenna until bar graph indicates optimal alignment, see figs. 1-6, col. 1, lines 29-42, col. 2, lines 55-65).
	Gangitano does not specifically disclose an antenna comprising an array of antenna elements operable for electronically configuring a direction of transmission or reception that is based at least in part on a boresight alignment. 
In the same field of endeavor, Runyon teaches a fine array antenna element 104 adjustment that uses an auto-peak adjustment device 282 which comprises a controller 284 and motor control device 288 to perform the fine pointing operation of the beam via the tilt assembly of 250 of array antenna 104 (~electronically configuring) (see fig. 2, col. 4, line 61 – col. 5, line 9, col. 7, lines 29-36 and 47-68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Runyon’s auto-peak adjustment device with Gangitano’s optimal alignment as the automation and precision created from the auto-peak adjustment device would further improve the goal of Gangitano to provide a more accurate alignment of an antenna.
	Regarding claims 3 and 12 as applied to claims 1 and 10, Gangitano further discloses establishing a communications link with a satellite based at least in part on installing the antenna with the boresight alignment (signal detector displays a bar graph indicative of relative signal strength based on current alignment of the antenna. The user adjusts the alignment of antenna until bar graph indicates optimal alignment, see figs. 1-6, col. 1, lines 29-42, col. 2, lines 55-65).
	Regarding claims 5 and 14 as applied to claims 1 and 10, Gangitano as modified by Runyon discloses the claimed invention. Gangitano further disclose wherein receiving the signals comprises: receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications (see col. 2, lines 22-24, col. 4, lines 25-27).
	Regarding claims 8 and 17 as applied to claims 1 and 10, Gangitano further discloses wherein the RF signal characteristic associated with the signals comprises one or more of: RF signal strength, RF signal attenuation, RF signal interference, RF signal-to- noise ratio, or RF signal-to-interference-plus-noise ratio, or any combination thereof (see col. 3, lines 9-19).
Claims 19, 20, 23, 30, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano US 6,580,452 in view of Wiedeman 6,587,687.
Regarding claims 19 and 30, Wu teaches a method of for communications at a satellite terminal (home satellite receiver system 10, see figs. 3-4, col. 2, lines 55-59) comprising:
receiving, at the satellite terminal, signals from one or more satellites (see figs. 3-4, col. 2, lines 55-59);
determining a mapping of an attenuation environment around the satellite terminal based at least in part on mapping a radio frequency (RF) signal characteristic associated with the signals (signal strength detector 22 determines relative signal strength of received satellite signal. A bar graph of the signal strength is provided as a visual representation (~mapping of an attenuation environment), see figs. 3-6, col. 3, line 9 – col. 5, line 36);
installing an antenna of the satellite terminal with a boresight alignment that is based at least in part on the attenuation profile (user adjusts the alignment of antenna until bar graph indicates optimal alignment, see figs. 1-6, col. 1, lines 29-42, col. 2, lines 55-65); and 
establishing a communications link with a satellite based at least in part on installing the antenna with the boresight alignment (signal detector displays a bar graph indicative of relative signal strength based on current alignment of the antenna. The user adjusts the alignment of antenna until bar graph indicates optimal alignment, see figs. 1-6, col. 1, lines 29-42, col. 2, lines 55-65).
Gangitano teaches the antenna alignment with respect to satellites in general but fails to explicitly recite low or medium orbit satellites. 
In the same field of endeavor, Weidemann teaches a satellite attenuation control system that can be used for with Low or medium orbit satellites (col. 2, lines 44-50). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use Gangitano’s antenna alignment system with low or medium orbit satellites of Weidmann as the combination simply used known types of satellites and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claims 20 and 31 as applied to claims 19 and 30, Wu further discloses wherein receiving the signals comprises: receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications (see col. 2, lines 22-24, col. 4, lines 25-27).
	Regarding claims 23 and 34 as applied to claims 19 and 30, Gangitano further discloses wherein the RF signal characteristic associated with the signals comprises one or more of: RF signal strength, RF signal attenuation, RF signal interference, RF signal-to- noise ratio, or RF signal-to-interference-plus-noise ratio, or any combination thereof (see col. 3, lines 9-19).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano US 6,580,452 in view of Runyon et al US 9,979,082 (hereinafter Runyon) as applied to claim 3 above, and further in view of Wiedeman 6,587,687.
Regarding claims 4 and 13 as applied to claim 3 and 12, Gangitano as modified by Runyon discloses the claimed invention except wherein the satellite is associated with a low earth orbit or a medium earth orbit. In a similar field of endeavor, Wiedeman discloses determining an attenuation profile for a satellite terminal based on mapping a radio frequency characteristic associated with the signal, wherein the terminal receives signals from one or more low earth orbit or medium earth orbit satellite(s) (see figs. 2A-2F, 7, col. 4, lines 44-52, col. 10, lines 15-64). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wiedeman with the combination of Gangitano and Runyon by implementing Leo/GEO satellite and receiving signals for the satellites, as disclosed by Wiedeman, for the benefit of directly determining an attenuation potential of the satellite signals in an environment/location.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano US 6,580,452 in view of Runyon et al US 9,979,082 (hereinafter Runyon) as applied to claims 1 and 10 above, and further in view of Bidigare et al US 20110188586 (hereinafter Bidigare).
Regarding claims 5 and 14 as applied to claims 1 and 10, the combination of Gangitano and Runyon disclose the claimed invention. Gangitano further discloses antenna of the satellite terminal that is configured for unidirectional communications (see fig. 1). However, the combination does not disclose wherein receiving signals comprises: receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications. In the same field of endeavor, Bidigare discloses a satellite terminal receiving signals from one or more satellites, therein the satellite terminal comprises first and second antennas configured for receiving communications (nodes in a second subset of ground nodes 214 are each equipped with multiple receive antennas, see figs. 1 and 2, [0029]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bidigare with the Gangitano as modified by Runyon by providing multiple receive antennas for receiving satellite signals, as disclosed by Bidigare, for the benefit of providing higher data capacity. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano US 6,580,452 in view of Runyon et al US 9,979,082 (hereinafter Runyon) as applied to claims 1 and 10 above, and further in view of Ling 20140051347.
Regarding claims 9 and 18 as applied to claims 1 and 10, Gangitano as modified by Runyon discloses the claimed invention except wherein the one or more satellites comprises a global navigation satellite system constellation. In the same field of endeavor, Ling discloses a satellite terminal for receiving a plurality of measurements from one or more satellites, wherein the one or more satellites comprises a global navigation satellite system constellation (see [0023], [0027], [0030], [0047]-[0048]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ling with the combination of Gangitano and Runyon by receiving GPS signals from signal source(s) as taught by Ling, for the benefit of determining a location, position, or coverage area associated with an attenuation pattern.
Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano US 6,580,452 in view of Wiedeman 6,587,687 as applied to claims 19 and 30 above, and further in view of Bidigare et al US 20110188586 (hereinafter Bidigare).
Regarding claims claims 20 and 31 as applied to claims 19 and 30, the combination of Gangitano and Wiedeman disclose the claimed invention. Gangitano further discloses antenna of the satellite terminal that is configured for unidirectional communications (see fig. 1). However, the combination does not disclose wherein receiving signals comprises: receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications. In the same field of endeavor, Bidigare discloses a satellite terminal receiving signals from one or more satellites, therein the satellite terminal comprises first and second antennas configured for receiving communications (nodes in a second subset of ground nodes 214 are each equipped with multiple receive antennas, see figs. 1 and 2, [0029]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bidigare with the Gangitano as modified by Wiedeman by providing multiple receive antennas for receiving satellite signals, as disclosed by Bidigare, for the benefit of providing higher data capacity. 
Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gangitano US 6,580,452 in view of Wiedeman 6,587,687 as applied to claims 19 and 30 above, and further in view of Ling 20140051347.
Regarding claims 24 and 35 as applied to claims 19 and 30, Gangitano as modified by Wiedeman discloses the claimed invention except wherein the one or more satellites comprises a global navigation satellite system constellation. In the same field of endeavor, Ling discloses a satellite terminal for receiving a plurality of measurements from one or more satellites, wherein the one or more satellites comprises a global navigation satellite system constellation (see [0023], [0027], [0030], [0047]-[0048]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ling with the combination of Gangitano and Wiedeman by receiving GPS signals from signal source(s) as taught by Ling, for the benefit of determining a location, position, or coverage area associated with an attenuation pattern.
Allowable Subject Matter
Claims 25-29 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 25 and 36 are allowed in view of the amendment to the claims and associated remarks submitted May 4, 2022. They are persuasive over the prior art of record. Claims 26-29 and 37-40 are allowed by virtue of being dependent on claims 25 and 36 respectively.
Claims 6, 7, 15, 16, 21, 22, 32, and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6, 15, 21, and 32 are objected to as being allowable in view of the amendment to the claims and associated remarks submitted May 4, 2022. They are persuasive over Wu, Gangitano, Runyon, Ling, Wiedeman, or any other prior art of record, alone, or in combination. Claims 7, 16, 22, and 33 are objected to as being allowable by virtue of being dependent on claims 6, 15, 21, and 32 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuma et al US 10,103,827 discloses adjustment of an antenna in the most appropriate direction.
Whitley et al US 20160036117 discloses a method and apparatus for optimal antenna alignment.
Ransom et al US 20130135146 discloses a method for directed antenna alignment through augmented reality.
Mills et al US 20100062706 discloses antenna alignment using beam projections.
Allen et al US 20080158078 discloses determining satellite elevation in dependence upon geographic location.
Walker et al US 5,313,215 discloses satellite identification and antenna alignment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648